United States Court of Appeals
                                                              Fifth Circuit
                 IN THE UNITED STATES COURT OF APPEALS      F I L E D
                        FOR THE FIFTH CIRCUIT                 May 2, 2007
                        _____________________
                             No. 06-41661                Charles R. Fulbruge III
                        _____________________                    Clerk


UNITED STATES OF AMERICA

                  Plaintiff - Appellee
     v
JOSE RAFAEL ESTRELLA-TAVERA
                  Defendant - Appellant



                         ---------------------
         Appeal from the United States District Court for the
                  Southern District of Texas, McAllen
                            7:06-CR-656-ALL
                         ---------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

             *
PER CURIAM


     IT IS ORDERED that Appellant’s unopposed motion for summary

disposition is GRANTED.    Appellant’s conviction and sentence are

affirmed.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.